Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
In response to the amendments received 02/25/2022: 
Claims 51-66 and 69 are pending in the current application. Claims 67-68 are withdrawn without traverse. Claims 51, 55, 61-62, and 64 have been amended. 
The previous objections to the drawings have been overcome in light of the newly submitted figures. 
The previous rejections under 35 USC 112 have been overcome. 
Claim Interpretation 
Claim 51 recites “a shield positioned within a gas portion of the internal cavity”. Using the broadest reasonable interpretation any part of or within the container can be interpreted as a shield, as the container shields the inside from external elements. As a non-limiting example, the lining component of Bradwell, positioned within the gas portion of the internal cavity (P120-121; Fig. 3) can be interpreted as the shield. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 51-66 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (WO 2015/058010) in view of Ceder et al. (US 2011/0014505)
Regarding claim 51, Bradwell teaches a high temperature device comprising:
	A container, or housing comprising an internal cavity wherein the internal cavity comprises a reactive material, and wherein the reactive material is maintained at a temperature of at least about 200oC (P13. 122); 
	a seal that seals the internal cavity of the container from an environment external to the container, wherein the seal comprises a ceramic component (P16), and wherein the seal is exposed to both the reactive material (P16) and the environment external to the container (P155. 224-226; Fig. 21), 
	a conductor, or current collector/collector lead 2120 that extends from the environment external to the container through the seal to the internal cavity of the container (P223; Fig. 3-4, 21); and 
	a metal sleeve, or metal collar 2110/2115 coupled to the conductor and the ceramic component, wherein the metal sleeve 2110/2115 is coupled to the ceramic component 2105a/b/c by a braze joint 2135/2150/2165 and wherein the braze is formed of a material that is substantially unreactive to air (P193) and prevents diffusion of air into the container (P161-162).
Bradwell is silent in teaching a shield positioned within a gas portion of the internal cavity; however, Ceder, in a similar field of endeavor related to high temperature devices, teaches a container sealed from the environment. 
Ceder teaches a shield positioned within a gas portion of the internal cavity, or teaches having the current collector in a gas portion of the internal cavity to isolate the electrode from the container (P58. 62-65; Fig. 6A-6C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the shield, or current collector structure of Ceder in Bradwell to isolate the electrode from the container which can lead to unwanted reactions. Furthermore, one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 52, modified Bradwell teaches the braze is ductile, or has sufficient ductility (P178. 205). 
Regarding claim 53, modified Bradwell teaches an internal braze 1245 and wherein the internal braze is in contact with and protects the braze 1250 from reactive material (P213-214; Fig. 12-13), or the internal braze acts as an active braze and improve the CTE gradient strengthening the bond and thus protecting the braze (P182-213). 
Regarding claim 54, modified Bradwell teaches the internal braze is an active metal braze (P213) or made of titanium where the ceramic material is made of aluminum nitride (AlN) (P182. 192). 
Regarding claim 55, modified Bradwell teaches that an unsuitable amount of air is prevented from going into the container. Bradwell teaches the diffusion is less than 0.004 atmosphere cubic centimeters per second (P167).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 56, modified Bradwell teaches the braze is an alloy of at least two different metals (P178).
Regarding claim 57, modified Bradwell teaches the high-temperature device is a battery, and wherein the battery comprises a negative electrode, a positive electrode and a liquid electrolyte (P80).
Regarding claim 58, modified Bradwell teaches at least one of the negative electrode and positive electrode is a liquid metal electrode (P80). 
Regarding claim 59, modified Bradwell teaches the liquid electrolyte is a molten halide electrolyte (P82). 
Regarding claim 60, modified Bradwell teaches the positive electrode comprises a solid metal or metalloid (P80-81. 130-133)
Regarding claim 61, modified Bradwell in view of Ceder teaches the shield, or collector/inverted cup structure is coupled to the conductor, or shaft wherein the shield at least partially blocks the seal and a liquid portion from each other, and wherein the shield is configured to reduce a flow of vapor from the reactive material to the seal or reduce a flow of ions along a surface of the conductor to the seal (P62-65; Fig. 6A-6C). 
Regarding claim 62, modified Bradwell in view of Ceder teaches the shield extends a distance from the conductor that is greater than the width of the conductor (P62-65; Fig. 6A-6C).
Regarding claim 63, modified Bradwell teaches the ceramic component comprises aluminum and nitrogen, or AlN (P180). 
Regarding claim 64, modified Bradwell teaches the ceramic component comprises greater than or equal to 3 weight percent a material comprising yttrium and oxygen, or the main ceramic component is Y2O3 and the second component is added in less than 12% (P180). 
Regarding claim 65, modified Bradwell teaches the braze comprises titanium (P178). 
Regarding claim 66, modified Bradwell teaches the braze comprises titanium and one or members selected from the group consisting of zirconium, copper and nickel (P178). 
Regarding claim 69, modified Bradwell teaches an additional metal sleeve 2115 coupled to the ceramic component 2105b and a collar 2130 joined to the container, or housing 2125 (P223; Fig. 21). 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729                                                                                                                                                                                            
/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729